       Case 9:20-cr-00024-DWM Document 23 Filed 08/25/20 Page 1 of 15



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


UNITED STATES OF AMERICA,                           CR 20–24–M–DWM

              Plaintiff,

       vs.                                                OPINION
                                                         and ORDER
ROOSEVELT KENNETH
THOMPSON,

              Defendant.


      This case poses interesting questions about the limits on law enforcement in

executing a lawful traffic stop. The question is whether all professional stops are

akin to constitutional stops. While not always the case, the answer here is that

professionalism and the Constitution align.

      Defendant Roosevelt Thompson is charged with felon in possession of a

firearm in violation of 18 U.S.C. § 922(g)(1). (Indict., Doc. 1.) The charge arises

out of February 4, 2020 traffic stop wherein Officer Casey Harvey of the Missoula

Police Department pulled over a Lexus in which Thompson was a passenger.

Thompson seeks to suppress his arrest and all related evidence on the grounds that

the stop was unlawful, (Doc. 16), and unlawfully prolonged, (Doc. 17). A hearing

was held on August 25, 2020 at which Officer Harvey testified. For the reasons

discussed on the record and those provided below, the motions are denied.
                                          1
         Case 9:20-cr-00024-DWM Document 23 Filed 08/25/20 Page 2 of 15



                               FACTUAL BACKGROUND

        The facts are taken from Officer Harvey’s written case report, (Doc. 16-1),

his testimony at the August 25 hearing, and his body cam, which provides a 48-

minute audio and visual recording of the incident. That recording begins when the

traffic stop starts and ends once Thompson is taken away in a patrol car. 1

        Around 10:00 p.m. on February 4, 2020, Officer Harvey was patrolling on

the westside of Missoula, Montana. He was traveling northbound on Russell Street

when he observed a known “doper” vehicle traveling southbound. He turned

around to follow it but was unable to locate it. He ultimately circled around the

block to continue traveling northward on Russell. While looking for the “doper”

car, Officer Harvey had seen a silver Lexus in the same neighborhood. When he

returned to Russell Street he ended up behind the Lexus. Although he was too far

back to read the license plate, he—without speeding up—naturally arrived at the

stop light on West Broadway and Russell and was able to read the plate numbers

on the Lexus. At that point, Officer Harvey ran the plates through the system to

see if the registration was current. According to his testimony, he ran the plates as

a matter of course, not because of any specific suspicion regarding the Lexus or its

passengers. Because his computer was running slow, Officer Harvey turned east

on Broadway before he received the results. The Lexus had turned west on


1
    A detailed chronology of the video footage is provided in an Appendix.
                                           2
       Case 9:20-cr-00024-DWM Document 23 Filed 08/25/20 Page 3 of 15



Broadway. Contrary to the defense’s suggestion, Officer Harvey had no ephemeral

hunch or suspicion about the Lexus or any wrongdoing by its passengers. When

the results returned with an expired registration, Officer Harvey did a U-turn from

his eastbound lane on Broadway to initiate a traffic stop on westbound Broadway.

      There were three occupants in the vehicle, Catherine Field was driving,

Lukita Farmer was in the front passenger seat, and Roosevelt Thompson, the

defendant, was in the back seat on the driver’s side. Officer Harvey approached

Field on the driver’s side of the car and immediately informed her that he pulled

her over because her registration expired six months before. Field apologized and

provided him with her paper learner’s permit, specifically recognizing that it

required that someone in the car have a valid driver’s license. The video shows

Field was uncomfortable if not stressed by the stop, even though Officer Harvey’s

approach was friendly and non-demanding. Officer Harvey then asked Farmer, the

front passenger, for a valid ID or driver’s license. She had neither. The ostensible

reason for the question was to see if the Lexus had a licensed driver and, if so,

Field’s driving with a learner’s permit would have been lawful. Officer Harvey

then asked Farmer for her name and date of birth, which she provided. He asked

Field where they were going and where they had come from. After Field explained

that they were going to a friend’s house, Officer Harvey started to walk back to his

patrol car. Before reaching his car, however, he walked back to the Lexus to ask

                                          3
       Case 9:20-cr-00024-DWM Document 23 Filed 08/25/20 Page 4 of 15



the backseat passenger, Thompson, for a license. Thompson said he did not have

one. Officer Harvey again asked everyone in the car whether anyone had a valid

driver’s license on the grounds that he was “trying to get [Field] out of trouble.”

They all responded in the negative, no one in the car had a current driver’s license.

      Officer Harvey then asked Thompson again if he had any form of

identification. Thompson said he did not. Officer Harvey asked Thompson for his

name and, because he could not hear very well, asked Field to roll down

Thompson’s window. Thompson provided his name and date of birth. Officer

Harvey reaffirmed, “so you don’t have a license either?” Thompson confirmed

that he did not. Officer Harvey then said, “If someone had a license in the car then

she’d [Field] be okay.”

      Officer Harvey was then about to walk back to his vehicle when Thompson,

unprompted, said that he was “twitching and shit” because he had previously been

shot in the head, not because he was “trippin.” Officer Harvey then asked

everyone in the car if there were any weapons in the car. No one responded

verbally, the two front seat passengers avoided looking at him, and Thompson sort

of shook his head. Officer Harvey then asked if there was anything illegal in the

car. The front passenger and Thompson shook their heads, but again no one

responded verbally.

      At this point, about six minutes after the stop commenced, Officer Harvey

                                          4
       Case 9:20-cr-00024-DWM Document 23 Filed 08/25/20 Page 5 of 15



returned to his patrol car and ran all three occupants through the system, running

both a warrant check and a probation search. In that process, he learned that the

driver was on probation and that Thompson had a previous weapons charge out of

Ohio and was on parole. Nine minutes later—approximately fifteen minutes into

the traffic stop—Officer Harvey returned to the Lexus and asked Field to get out of

the car. She indicated that the driver’s door was broken so she had to get out

through the passenger side. While she did that, Officer Harvey asked Thompson if

he was on parole. Thompson confirmed that he was and, with some prodding,

indicated in a colorful ramble that his previous conviction was for “tampering with

evidence or some shit.”

      Officer Harvey then spoke to Field on the sidewalk while walking toward

his patrol car. Field admitted that she was on probation for felony theft, she had

missed treatment court earlier that day, and she and the other occupants of the

vehicle had used methamphetamine. When Officer Harvey stated that he could tell

as much from speaking to Thompson, Field volunteered that “he has a gun on

him.” She then denied that there were any other guns or drugs in the car. Field

was placed in a patrol car to wait. For the next six minutes or so, the officers

discussed the fact that Thompson was likely armed and prepared to remove him

from the Lexus. Officer Harvey armed himself with an AR15 and backup officers

arrived at the scene. One of those officers ordered Thompson out of the vehicle

                                          5
       Case 9:20-cr-00024-DWM Document 23 Filed 08/25/20 Page 6 of 15



and, once out, Thompson asked if he could say something and then stated, “I have

a weapon on me.” The officers told Thompson not to reach for the weapon,

directed him to the curb, had him lay on the ground, removed the firearm, and

handcuffed him. Thompson was cooperative the entire episode. They also

removed and handcuffed the front seat passenger from the Lexus without incident.

In addition to a firearm, officers found a glass pipe in Thompson’s pocket. All of

this can be heard but not seen on Officer Harvey’s body cam because his AR15 is

in the way of the video camera.

      After everyone was out of the car, the officers “cleared” it and then a K9

unit performed a “sniff.” The dog “hit” generally on the car, which the officers

expected in light of the occupants’ admitted methamphetamine use. Officer

Harvey then spoke to Field again and searched the Lexus, recovering a baggie of

methamphetamine and a capped syringe.

                                      ANALYSIS

I.    Legality of Stop

      Thompson first argues that the initial stop was unlawful because it is unclear

exactly why Officer Harvey initiated the traffic stop, intimating that it was because

he made an unsubstantiated connection between the Lexus and the “doper” car he

had seen earlier that night. Thompson’s argument misses the mark. “[W]hen

police officers see a license plate in plain view, and then use that plate to access

                                           6
       Case 9:20-cr-00024-DWM Document 23 Filed 08/25/20 Page 7 of 15



additional non-private information about the car and its owner, they do not conduct

a Fourth Amendment search.” United States v. Diaz-Castaneda, 494 F.3d 1146,

1152 (9th Cir. 2007). Here, Officer Harvey did not need an articulable reason to

run the Lexus’s plates. Once he discovered the registration was expired, he was

authorized to execute a lawful traffic stop. Whren v. United States, 517 U.S. 806,

810 (1996); United States v. Choudhry, 461 F.3d 1097, 1098 (9th Cir. 2006).

      Thompson’s three arguments to the contrary are unpersuasive. First, he

relies on a dissent from the Sixth Circuit to argue that even if a person has no

privacy interest in the plate itself, police should not be permitted to run a computer

search without heightened suspicion. See United States v. Ellison, 462 F.3d 557,

567–69 (6th Cir. 2006) (Moore, J., dissenting). The Ninth Circuit explicitly

rejected Judge Moore’s analysis in Diaz-Castaneda and sided with the majority.

See 494 F.3d at 1151–52. Second, Thompson argues that it was unclear when

Officer Harvey ran the registration. This factual question was resolved at the

August 25 hearing. Officer Harvey ran the plate once he pulled up near the Lexus

at the West Broadway stoplight and only discovered the registration was expired

after he had already turned the opposite direction. Finally, Thompson argues that

Officer Harvey had a duty under Montana law to tell the driver the reason for the

stop. See Mont. Code Ann. § 46–5–401(1) (“[T]he officer shall as promptly as

possible inform the person of the reason for the stop” unless there is an emergency

                                          7
       Case 9:20-cr-00024-DWM Document 23 Filed 08/25/20 Page 8 of 15



or safety concern.). But, as defense counsel conceded at the hearing, Officer

Harvey did so. Even if the reason for that stop evolved, Officer Harvey had no

duty to inform the occupants of the vehicle of that fact. 2

      Because the stop itself was lawful, Thompson’s first motion to suppress

(Doc. 16) is denied.

II.   Duration of Stop

      Thompson argues next that even if the stop was lawful to begin with, Officer

Harvey unlawfully prolonged it after he determined that Field had only a learner’s

permit and no one else in the car had a valid driver’s license. (Doc. 17.) Though a

closer question, this motion also fails.

      The Supreme Court held in Rodriguez v. United States that “a police stop

exceeding the time needed to handle the matter for which the stop was made

violates the Constitution’s shield against unreasonable seizures.” 575 U.S. 348,

350 (2015). In that case, the police lawfully stopped a driver for briefly veering

onto the shoulder of the road. Id. After writing and then explaining a written

warning to the driver, returning the driver’s and passenger’s documents, and



2
 If that were not the case, Officer Harvey’s failure to comply with state law would
not, on its own, be sufficient to justify suppression. See United States v. Cormier,
220 F.3d 1103, 1111 (9th Cir. 2000) (“The general rule . . . is that evidence will
only be excluded in federal court when it violates federal protections, such as those
contained in the Fourth Amendment, and not in cases where it is tainted solely
under state law.”).
                                            8
       Case 9:20-cr-00024-DWM Document 23 Filed 08/25/20 Page 9 of 15



reaching the point where all the reasons for the stop were “out of the way,” the

officer instructed the driver to turn the car off and conducted a dog sniff. Id. at

351–52. The Court held that the dog sniff—although it added only 7 to 10 minutes

to the stop—unreasonably prolonged the stop because it “‘prolonged [the seizure]

beyond the time reasonably required to complete th[e] mission’ of issuing a ticket

for the violation.” Id. (quoting Illinois v. Caballes, 543 U.S. 405, 407 (2005)).

      More recently, the Ninth Circuit applied Rodriguez in the context of a traffic

stop in which a passenger refused to identify himself. United States v. Landeros,

913 F.3d 862, 866–87 (9th Cir. 2019). The court determined that officers cannot

simply extend a stop so long as the circumstances are “reasonable” but rather “a

traffic stop may be extended to conduct an investigation into matters other than the

original traffic violation only if officers have reasonable suspicion of an

independent offense.” Id. at 867. The court also reiterated that the chronology of

events does not matter: “[w]hat mattered was the added time, not at what point, in

the chronology of the stop, that time was added.’” Id. at 866.

      Under Rodriguez and Landeros Officer Harvey was permitted within the

mission of the lawfully initiated stop to ask Field for her license and whether she

could legally operate the vehicle. Once the answer to that question was no, any

investigation into Thompson’s driver’s license status, identity, and records history

“was permissible only if it was (1) part of the stop’s ‘mission’ or (2) supported by

                                           9
       Case 9:20-cr-00024-DWM Document 23 Filed 08/25/20 Page 10 of 15



independent reasonable suspicion.” Id. at 868. Under the unique circumstances of

this stop, Thompson’s motion fails under both inquiries.

      A.     “Mission” of the Stop

      “When stopping an individual for a minor traffic violation, an officer’s

mission includes ordinary inquiries incident to the traffic stop.” Id. (internal

quotation marks omitted). “These involve ‘checking the driver’s license,

determining whether there are outstanding warrants against the driver, and

inspecting the automobile’s registration and proof of insurance,’ and each shares

‘the same objective as enforcement of the traffic code: ensuring that vehicles on

the road are operated safely and responsibly.’” Id. (quoting Rodriguez, 575 U.S. at

349). On the other hand, “[a] demand for a passenger’s identification is not part of

the mission of a traffic stop” as “[t]he identity of a passenger . . . will ordinarily

have no relation to a driver’s safe operation of a vehicle.” Id. Unlike Landeros,

however, ascertaining whether Thompson had a valid driver’s license was

undoubtedly part of the stop’s original “mission” as Field could only legally drive

the vehicle in the presence of a licensed driver. See United States v. Burrus, 402 F.

Supp. 3d 116, 124–25 (W.D. Penn. 2019) (distinguishing Landeros in case where

driver had suspended license and officer spoke to passenger to ascertain whether

passenger could legally move car). In this case, Officer Harvey was permitted to

ask Thompson if he had a valid driver’s license as part of the original stop.

                                           10
       Case 9:20-cr-00024-DWM Document 23 Filed 08/25/20 Page 11 of 15



      The next question is whether Officer Harvey could ask Thompson for his

name and date of birth. In Diaz-Castaneda, the Ninth Circuit determined that

police are permitted to ask the occupants of a vehicle—including passengers—for

identification without conducting a Fourth Amendment search or seizure. 494 F.3d

at 1152. Landeros then specifically avoided determining whether this “precedent

remains valid after Rodriguez.” 913 F.3d at 870. But at least one district court has

determined that it is. See United States v. Hicks, 2019 WL 2905047, at *10–11 (D.

Nev. July 5, 2019) (“I . . . do not read Landeros to categorically prohibit officers

from requesting a passenger’s ID during a traffic stop without reasonable suspicion

that he has committed a crime.”). Thus, it seems that so long as it did not “add

time” to the stop, Officer Harvey was permitted to ask Thompson for his name.

See United States v. Maffei, 417 F. Supp. 3d 1212, 1221 (N.D. Cal. 2019). While

Thompson could have refused to answer under Landeros, he did not do so here.

Had this happened, the government concedes “[t]hat would be a completely

different issue.”

      The question then becomes whether Officer Harvey could run Thompson’s

name through his system as part of the original stop. This presents a close

question. Though not addressed in Landeros, district courts have come down

differently on this issue. The Northern District of California determined that it was

not part of a vehicle stop’s original “mission” when officers pulled a vehicle over

                                          11
       Case 9:20-cr-00024-DWM Document 23 Filed 08/25/20 Page 12 of 15



for a broken taillight and ran a records check on the passenger. Maffei, 417 F.

Supp. 3d at 1222. The court clarified that even though it turned out the driver of

that vehicle could not drive because of a suspended license, there was no indication

that the records check was run to see if the passenger could drive the vehicle in his

stead. Id. On the other hand, other courts have determined that a routine records

check of a passenger may be appropriate if it does not prolong the stop and is run

to ascertain whether any of the other occupants could legally drive the vehicle. See

Hicks, 2019 WL 2905047, at *9–10; Burrus, 402 F. Supp. 3d at 123–24; United

States v. Hampton, 374 F. Supp. 3d 1115, 1121 (D. Kan. 2019).

      Here, Officer Harvey did not say that he ran Thompson or Farmer’s

information to see if they could lawfully drive the vehicle. While he testified that

he routinely runs passenger information, he said that in this case he had a

reasonable suspicion of other drug-related criminal activity based on Thompson’s

spontaneous explanation for “twitching” and the behavior of the all the Lexus’s

occupants. This search, therefore, fell outside the mission parameters of the

original stop, requiring independent reasonable suspicion. See United States v.

Evans, 786 F.3d 779, 786 (9th Cir. 2015) (internal quotation marks omitted); see

also United States v. Mati, 2020 WL 3128903, at *6 (N.D. Cal. June 12, 2020)

(finding probation/parole status is not “casual conversation” tied to vehicle safety).




                                         12
      Case 9:20-cr-00024-DWM Document 23 Filed 08/25/20 Page 13 of 15



      B.     Independent Reasonable Suspicion

      “Reasonable suspicion exists when an officer is aware of specific, articulable

facts which, when considered with objective and reasonable inferences, form the

basis for particularized suspicion.” Landeros, 913 F.3d at 868 (internal quotation

marks omitted). It is assessed on the totality of the circumstances, United States v.

Montero-Camargo, 208 F.3d 1122, 1129 (9th Cir. 2000) (en banc), with deference

given to the inferences drawn by the officer at the scene, United States v. Valdes-

Vega, 738 F.3d 1074, 1077–79 (9th Cir. 2013). Here, after Officer Harvey asked

Thompson for his name (which is permissible within the scope of the original stop

as discussed above), Thompson volunteered unprompted that he was “twitching

and shit” because had previously been shot in the head not because he was

“trippin.” As argued by the government, this was “[a]n odd statement given the

circumstances of the investigation.” (Doc. 21 at 10.) Officer Harvey’s case report

and hearing testimony indicate that he observed physical indicators on Thompson,

such as involuntary muscle contractions consistent with ingesting

methamphetamine. (See Doc. 16-1 at 1.) Further, when asked if there were

weapons or illegal items in the car, the occupants all avoided eye contact and gave

no verbal response, yes or no. Thus, at this point, Officer Harvey developed an

objective and reasonable inference to investigate Thompson and the other

occupants for a potential crime beyond the immediate traffic violation. As a result,

                                         13
       Case 9:20-cr-00024-DWM Document 23 Filed 08/25/20 Page 14 of 15



it was appropriate for Officer Harvey to run all of them—including Thompson—

through the system, discovering previous offenses and probation/parole status.

       But even so, Thompson’s possession of the firearm was discovered during

Officer Harvey’s continued lawful investigation of his traffic stop of Field, not his

records check of either Farmer or Thompson. After he ran their information,

Officer Harvey returned to the vehicle and asked Field to step out of the car. At

this point he knew she had a warrant—information he was permitted to obtain

about a driver of a lawfully stopped vehicle. See Landeros, 913 F.3d at 868. She

agreed but indicated that she had to get out through a passenger door. Once Field

was on the sidewalk, she—for lack of a better term—voluntarily spilled her guts.

At Officer Harvey’s limited inquiry, she admitted to missing treatment court, doing

methamphetamine with the other occupants in the car, and then volunteered that

Thompson had a gun. Officer Harvey’s conversation with Field all fell squarely

within the original “mission” of the stop. And once he learned that a firearm was

present, both Rodriguez and Landeros recognize that “an officer may need to take

certain negligibly burdensome precautions in order to complete his mission

safely.” See Landeros, 913 F.3d at 868. It was therefore lawful to remove

Thompson from the vehicle to secure the firearm.

      Accordingly, Thompson’s second motion to suppress (Doc. 17) is denied.




                                         14
       Case 9:20-cr-00024-DWM Document 23 Filed 08/25/20 Page 15 of 15



                                   CONCLUSION

      Officer Harvey acted within the bounds of the Fourth Amendment. And as

mentioned at the hearing, his conduct was refreshing. He was unerringly polite to

the occupants of the vehicle, he did not swear or threaten them, and, ultimately,

treated them professionally. Though this does not bear on the Fourth Amendment

analysis, his and the police department’s conduct are noteworthy. Not all police

traffic stops are done professionally. But that does not mean such stops are

unconstitutional. Likewise, not all professional traffic stops are constitutional. But

here, the two concepts coincide; it was a professional and constitutional stop.

      Based on the foregoing, IT IS ORDERED that Thompson’s motions to

suppress (Docs. 16, 17) are DENIED.

      DATED this 25th day of August, 2020.




                                         15
